 

Exhibit 10.2



SeCURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (as amended from time to time, this “Purchase
Agreement”) dated as of March 13, 2015 (the “Effective Date”), is by and among
Pulmatrix Inc., a Delaware Corporation (the “Company”), and the persons or
entities identified on Schedule A hereto (which persons or entities, with any of
their successors or assignees, are hereinafter referred to individually as a
“Purchaser” and collectively as the “Purchasers”). Capitalized terms used and
not defined herein shall have the meanings ascribed to them in the Merger
Agreement (as defined below).

 

RECITALS

 

A.           WHEREAS, the Company has entered into the Agreement and Plan of
Merger (the “Merger Agreement”) dated March 13, 2015 by and among the Company,
Ruthigen, Inc. (“Ruthigen”), a Delaware corporation and Ruthigen Merger, Inc., a
Delaware corporation and wholly-owned subsidiary of Ruthigen, Inc.; and

 

B.           WHEREAS, the Purchasers wish to purchase from the Company at the
Closing (as defined in Section 2.2), and the Company wishes to sell 24,538,999
units (the “Units”), with each Unit consisting of one share of the Company’s
common stock $0.00001 par value per share (the “Common Stock”) and a warrant to
purchase 2.193140519 shares of Common Stock with an exercise price of $0.448266
per whole share in substantially the form of Exhibit A attached hereto (the
“Warrants”), for an aggregate purchase price of $10,000,000 to the Purchasers at
the Closing; and

 

C.           WHEREAS, Each Purchaser has agreed to purchase the number of Units,
set forth opposite each such Purchaser’s name on Schedule A hereto and the
Company has agreed to sell such Units on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Purchase Agreement, the parties hereto, intending to be legally bound,
agree as follows:

 

Article I
PURCHASE OF COMMON STOCK

 

1.1Purchase and Sale of the Units to the Purchasers.

 

(a)          On or prior to the Closing (as defined below), the Company shall
have authorized the sale and issuance to the Purchasers of up to 24,538,999
Units at the Closing (as defined below) in accordance with this Agreement.

 

(b)          Subject to and upon the terms and conditions set forth in this
Purchase Agreement and in reliance on the representations and warranties set
forth or referred to herein, the Company agrees to issue and sell to each
Purchaser, and each Purchaser agrees to purchase from the Company, at the
Closing referred to in Section 2.02 below, if such Closing occurs, the number of
Units set forth opposite the name of such Purchaser on Schedule A attached
hereto under the caption “Number of Units Purchased”.

 

(c)          The Purchase Price payable by each Purchaser for the Units
purchased by it at the Closing under this Purchase Agreement shall be an amount
set forth opposite such Purchaser’s name on Schedule A hereto under the caption
“Purchase Price”, as applicable. The aggregate purchase price of all Units to be
issued and sold by the Company to the Purchasers pursuant to this Section 2.1
shall be up to $10,000,000.

 

(d)          The Company and the Purchasers, having adverse interests as a
result of arm's length bargaining, agree that (i) neither the Purchasers nor any
of their affiliates or partners have rendered or agreed to render any services
to the Company in connection with this Agreement or the issuance of the Common
Stock. The Purchase Price payable by each Purchaser for the Units purchased by
it at the Closing under this Purchase Agreement shall be an amount equal to the
number of Units set forth opposite each Purchaser’s name on Schedule A,
multiplied by $0.4075146, which amount is set forth opposite such Purchaser’s
name on Schedule A hereto under the caption “Purchase Price” for each Closing.

 

 

 

  

1.2The Closing.

 

(a)          The closing of the sale and purchase of the Units under this
Purchase Agreement shall be immediately prior to the closing of the Merger
Agreement on the Effective Date (as defined in the Merger Agreement). No
physical certificates evidencing the Units or the shares or Common Stock or
Warrants comprising the Units will be issued and the Units, shares of Common
Stock and Warrants will be issued in book-entry form only; provided, however,
Pulmatrix shall cause Ruthigen to issue physical certificates for the securities
of Ruthigen issued in exchange for the Common Stock and Warrants in the Merger.
The parties agree that the delivery of this Purchase Agreement and any other
documents at the Closing may be effected by means of an exchange of signatures
by facsimile or electronic mail with original copies to follow by mail or
courier service. From and after the Effective Date the Common Stock and Warrants
comprising each Unit will automatically, without any further action of any
person, separate. Prior to the Closing the Purchasers and the Company shall
agree on a Purchase Price allocation among the shares of Common Stock and
Warrants comprising the Units. Such allocation shall be final and binding on the
parties hereto and no party shall take a different position regarding the
purchase price allocation.

 

Article II
rEPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the following representations and warranties to the
Purchasers.

 

2.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted and as currently proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

2.2           Corporate Power and Authority; Authorization; Enforceability. All
corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization of this Purchase Agreement and the
performance of all obligations of the Company hereunder has been taken or will
be taken prior to the Closing. This Purchase Agreement has been duly executed
and delivered by the Company and constitutes the valid and legally binding
obligation of the Company, enforceable in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

2.3           No Conflict. Neither the authorization, execution, delivery or
performance of this Purchase Agreement, the consummation of the transactions
contemplated hereby, or the sale, issuance and delivery of any of the shares of
capital stock of the Company which may be issued pursuant to the terms of this
Agreement will conflict with or result in a breach of or default under (or with
due notice or lapse of time or both would result in a default under) the
Company's certificate of incorporation or by-laws, as currently in effect, or
any statute, law, rule, regulation, judgment, decree, writ, injunction, order or
award of any arbitrator, court or governmental authority.

 

2.4           Valid Issuance. Upon issuance against payment of the Purchase
Price therefor, the shares of Common Stock included in the Units will be duly
authorized, validly issued, fully paid and non-assessable. The shares of Common
Stock issuable upon exercise of the Warrants when issued, against payment of the
exercise price therefor, will be duly authorized, validly issued, fully paid and
non-assessable.

 

2

 

  

Article III
REPRESENTATION AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser hereby severally and not jointly represents and warrants to the
Company with respect to such Purchaser as follows:

 

3.1           Authorization. The execution, delivery and performance by each
Purchaser of this Purchase Agreement have been duly authorized by all requisite
corporate, partnership or other action on the part of such Purchaser. This
Purchase Agreement has been duly executed and delivered by such Purchaser or on
behalf of such Purchaser by a duly authorized representative of such Purchaser
and constitutes valid and legally binding obligations of such Purchaser
enforceable against such Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors' rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

3.2           Investment Purpose; Restrictions. Each Purchaser is purchasing the
Units for its own account, for investment and not with a view to the
distribution thereof, nor with any present intention of distributing the same.
Such Purchaser understands and acknowledges that the Units, and the Common Stock
and Warrants comprising the Units, have not been registered under the Securities
Act, or applicable state securities laws and those securities therefore cannot
be resold unless they are subsequently registered under the Securities Act and
applicable state securities laws or unless an exemption from such registration
is available. Each Purchaser further represents that it understands and agrees
that the Units, and Common Stock and Warrants comprising the Units, whether upon
initial issuance or upon any permitted transfer thereof, shall be subject to the
following legend:

 

THESE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED BY ANY PERSON, INCLUDING A
PLEDGEE, UNLESS (1) EITHER (A) A REGISTRATION WITH RESPECT THERETO SHALL BE
EFFECTIVE UNDER THE SECURITIES ACT, OR (B) THE COMPANY SHA.LL HAVE RECEIVED AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE
BEEN COMPLIANCE WITH ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS

 

3.3           Information. Each Purchaser has been furnished with or has had
access to all information it has requested from the Company and has had an
opportunity to review the books and records of the Company and to discuss with
management of the Company its business and financial affairs and has generally
such knowledge and experience in business and financial matters and with respect
to investments in securities of privately held development-stage companies so as
to enable it to understand and evaluate the risks of such investment and form an
investment decision with respect thereto; provided, however, that the foregoing
shall in no way affect, diminish, or derogate from the representations and
warranties made by the Company hereunder or the right of such Purchaser to rely
thereon.

 

3.4           Accredited Investor. Each Purchaser is an “accredited investor”
within the meaning set forth in Rule 501 under the Securities Act, is capable of
evaluating the merits and risks of the transactions contemplated hereunder and
is able to bear the economic risks of its investment in the Common Stock.

 

Article IV
CONDITIONS

 

4.1           Conditions to Purchasers’ Obligations at each Closing. Purchasers’
obligations under Article II of this Purchase Agreement are subject to the
satisfaction of the following conditions:

 

(a)          Representations and Warranties True; Performance of Obligations.
The representations and warranties made by the Company in Article III hereof
shall be true and correct in all material respects as of the Effective Date;

 

3

 

  

(b)          Legal Investment. On the Effective Date, the sale and issuance of
the Units shall be legally permitted by all laws and regulations to which
Purchasers and the Company are subject;

 

(c)          Consents, Permits, and Waivers. At or prior to the Effective Date,
the Company shall have obtained any and all consents, permits and waivers
necessary or appropriate for consummation of the transactions contemplated by
this Purchase Agreement; and

 

(d)          Delivery of the Common Stock. Following receipt of the Purchase
Price for the Units, the Company shall deliver the duly executed and delivered
to each Purchaser a Unit ledger evidencing that the Units have been issued and
recorded on the books of the Company.

 

(e)          Effective Time. The Merger shall be consummated immediately
following the issuance of the Units hereunder.

 

4.2           Conditions to Obligations of the Company. The Company’s obligation
to issue and sell the Units is subject to the satisfaction of the following
conditions:

 

(a)          Representations and Warranties True. The representations and
warranties in Article IV made by the Purchasers shall be true and correct as of
the Effective Date;

 

(b)          Legal Investment. On each Effective Date, the sale and issuance of
the Units shall be legally permitted by all laws and regulations to which
Purchasers and the Company are subject;

 

(c)          Consents, Permits, and Waivers. The Company shall have obtained any
and all consents, permits and waivers necessary or appropriate for consummation
of the transactions contemplated by this Purchase Agreement; and

 

(d)          Purchase Price Delivery. The Company shall have received from each
Purchaser the purchase price for such Units being purchased hereunder in
immediately available funds.

 

(e)          Effective Time. The Merger shall be consummated immediately
following the issuance of the Units hereunder.

 

Article V
MISCELLANEOUS

 

5.1           Amendments and Waivers. This Purchase Agreement may be amended,
and any term or provision of this Purchase Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
upon the written consent of the parties hereto.

 

5.2           Successors and Assigns. This Purchase Agreement may not be
assigned, conveyed or transferred without the prior written consent of the
Company; provided, however, a Purchaser that is partnership, corporation, trust,
joint venture, unincorporated organization or other entity may transfer this
Purchase Agreement to an Affiliate without the prior written consent of the
Company. Subject to the foregoing, the rights and obligations of the Company and
each Purchaser under this Purchase Agreement shall be binding upon and benefit
their respective permitted successors, assigns, heirs, administrators and
transferees. The terms and provisions of this Purchase Agreement are for the
sole benefit of the parties hereto and their respective permitted successors and
assigns, and are not intended to confer any third-party benefit on any other
person.

 

5.3           Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing, and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or, in the case of facsimile or electronic mail
notice, when received, or, in the case of a nationally recognized courier
service, one business day after delivery to such courier service, addressed as
follows in the case of the Company and the Purchasers or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Notes and the Warrants:

 

4

 

  

Company:Pulmatrix Inc.

99 Hayden Avenue, Suite 390

Lexington, Massachusetts 02421

Attn: President

 

With a copy to:Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, New York 10112

Attn: Rick A. Werner, Esq.

 

Purchasers:To the addresses set forth on the signature pages hereto



 

5.4           Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Purchaser, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

5.5           Counterparts. This Purchase Agreement may be executed by one or
more of the parties to this Purchase Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

5.6           Severability. Any provision of this Purchase Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

5.7           Integration. This Purchase Agreement represent the agreement of
the Company and the Purchasers with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Purchasers relative to the subject matter hereof not expressly set forth or
referred to in this Purchase Agreement.

 

5.8           Governing Law. This Purchase Agreement shall be construed and
enforced in accordance with and governed by the State of Delaware, without
giving effect to the conflicts of law principles thereof.

 

5.9           Jurisdiction and Service of Process. Any legal action or
proceeding with respect to this Purchase Agreement shall be brought in the
courts of the State of Delaware or of the United States of America for the
District of Delaware. By execution and delivery of this Purchase Agreement, each
of the parties hereto accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each of
the parties hereto irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the party at its address set
forth in Section 5.3 hereof.

 

[Remainder of Page Intentionally Left Blank]

 

5

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 

  COMPANY:       PULMATRIX INC.         By:   /s/ Robert Clarke     Robert
Clarke,     Chief Executive Officer

 

  Address: 99 Hayden Avenue, Suite 390     Lexington, MA 02421     Phone:
781-357-2333     Fax: 78 -357-2399

 

6

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

 

  PURCHASERS:       ARCH VENTURE FUND VII, L.P.       By: ARCH VENTURE PARTNERS
VII, L.P.   Its: General Partner         By: ARCH VENTURE PARTNERS VII, LLC  
Its General Partner         By: /s/ Keith Crandell   Its:   Managing Director

 

  Address: c/o ARCH Venture Partners     8725 West Higgins Road     Suite 290  
  Chicago, IL 60631     Attn: Mark McDonnell     Phone:     Fax: (773) 380-6606
          With a copy to:     c/o ARCH Venture Partners     1000 Second Avenue,
Suite 3700     Seattle, WA 98104     Attn: Steven Gillis     Fax: (206) 674-3026

 

7

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

 

  PURCHASERS:       5AM VENTURES LLC, by its Manager   5AM CO-INVESTORS LLC, by
its Manager       5AM Partners LLC         By: /s/ Andrew J. Schwab     Andrew
J. Schwab, Managing Director      



  Address: c/o 5AM Ventures     2200 Sand Hill Road, Suite 110     Menlo Park,
CA 94025     Phone:     Fax:

 

8

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

 

  PURCHASERS:       POLARIS VENTURE PARTNERS IV, L.P.   By:  Polaris Venture
Management Co. IV, L.L.C., its General Partner         By: /s/ William E.
Bilodeau     William E. Bilodeau     Attorney-in-fact         POLARIS VENTURE
PARTNERS   ENTREPRENEURS’ FUND IV, L.P.   By:  Polaris Venture Management Co.
IV, L.L.C., its General Partner         By: /s/ William E. Bilodeau     William
E. Bilodeau     Attorney-in-fact         POLARIS VENTURE PARTNERS V, L.P.  
By:  Polaris Venture Management Co. V, L.L.C., its   General Partner         By:
/s/ William E. Bilodeau     William E. Bilodeau     Attorney-in-fact        
POLARIS VENTURE PARTNERS   ENTREPRENEURS’ FUND V, L.P.   By:  Polaris Venture
Management Co. V, L.L.C., its   General Partner         By: /s/ William E.
Bilodeau     William E. Bilodeau     Attorney-in-fact

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

 

  PURCHASERS:         POLARIS VENTURE PARTNERS   FOUNDERS’ FUND V, L.P.  
By:  Polaris Venture Management Co. V, L.L.C., its   General Partner         By:
/s/ William E. Bilodeau     William E. Bilodeau     Attorney-in-fact        
POLARIS VENTURE PARTNERS SPECIAL   FOUNDERS’ FUND V, L.P.   By:  Polaris Venture
Management Co. V, L.L.C., its   General Partner         By: /s/ William E.
Bilodeau     William E. Bilodeau     Attorney-in-fact        



  Address: 1000 Winter Street, Suite 3350     Waltham, MA  02451     Phone:
781-290-0770     Fax: 781-290-0880

 

10

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed and delivered by their proper and duly authorized officers
as of the day and year first above written.

 

  PURCHASERS:       ALTITUDE LIFE SCIENCE VENTURES II, L.P.       By: Altitude
Life Science Ventures II, LLC   Its: General Partner         By: /s/ David Maki
  Name: David Maki   Title: Member

 

  Address: David Maki     Altitude Life Science Ventures     701 5th Avenue    
Suite 5400     Seattle, WA  98104     Phone: 206-999-3348

 

11

 

 

 



SCHEDULE A

 

List of Purchasers

 

 

 

Purchasers

 

 

 

Number of Units
Purchased

   Number of
Shares
Included in
Units
Purchased   Number of
Shares issuable
upon exercise of
Warrants
included in Units
Purchased  

 

 

Purchase Price

  ARCH Venture Fund VII, L.P.   6,134,750    6,134,750    13,454,368.8  
$2,500,000.20  5AM Ventures LLC   2,866,241    2,866,241    6,286,069.274  
$1,168,035.06  5AM Co-Investors LLC   406,034    406,034    890,489.6175  
$165,464.79  Polaris Venture Partners IV, L.P.   2,703,480    2,703,480  
 5,929,111.53   $1,101,707.58  Polaris Venture Partners Entrepreneurs’ Fund IV,
L.P.   50,682    50,682    111,152.7478   $20,653.66  Polaris Venture Partners
V, L.P.   6,024,144    6,024,144    13,211,794.30   $2,454,926.64  Polaris
Venture Partners Entrepreneurs’ Fund V, L.P.   117,411    117,411  
 257,498.8215   $47,846.70  Polaris Venture Partners Founders’ Fund V, L.P. 
 41,266    41,266    90,502.13666   $16,816.50  Polaris Venture Partners Special
Founders’ Fund V, L.P.   60,241    60,241    132,116.978   $24,549.09  Altitude
Life Science Ventures II, L.P.   6,134,750    6,134,750    13,454,368.8  
$2,500,000.20  Totals   24,538,999    24,538,999    53,817,473.00  
$10,000,000.42 

  

 

